 

Case 2:20-cr-00042-Z-BR Document 43 Filed 11/23/20 Page 1.ofd;sPagelb 96 San TaaR

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS!

 
   

NOV 2 3 2020

 

 

 

AMARILLO DIVISION |
UNITED STATES OF AMERICA § _ RK, U.S. DISTRICT COURR-
y ‘
Plaintiff, § = = ~
§
wv § 2:20-CR-42-Z-BR-(1)
§
SHAREKA MAURSHEAL PILLOW §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 6, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Shareka Maursheal Pillow filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Shareka Maursheal Pillow was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Shareka Maursheal Pillow; and ADJUDGES Defendant Shareka Maursheal
Pillow guilty of Count One of the Superseding Information in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C). Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

Ngee —~

MATHEW J. KACSMARYK
ITED wake DISTRICT JUDGE

SO ORDERED, November 23, 2020,
